EXHIBIT 10.2

 

2009 INTERNATIONAL BANCSHARES CORPORATION

LONG-TERM RESTRICTED STOCK UNIT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) dated as of
the          day of            , 2009 (the “Grant Date”) by and between
International Bancshares Corporation, a Texas corporation (the “Company”) and
                                           (the “Participant”).

 

WHEREAS, the Board of Directors of the Company has adopted the 2009
International Bancshares Corporation Long-Term Restricted Stock Unit Plan (the
“Plan”);

 

WHEREAS, the Plan is incorporated by reference herein, and unless otherwise
defined herein, capitalized terms shall have the meaning given such terms in the
Plan;

 

WHEREAS, a copy of the Plan has been previously provided to the Participant; and

 

WHEREAS, the Committee, appointed by the Board of Directors of the Company to
administer the Plan, has decided to award Participant Restricted Stock Units
contingent upon vesting and subject to other terms and conditions set forth in
the Company’s Plan and this Award Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Restricted Stock Unit Award.

 

The maximum value of Awards granted each fiscal year may not exceed one third of
the Participant’s Annual Compensation, as defined herein, for that fiscal year
(that is, not using the look-back method for the prior year) (the “Maximum
Value”), and as required under the Emergency Economic Stabilization Act of 2008,
as amended by the American Recovery and Reinvestment Act of 2009, and as further
amended from time to time (collectively the “Act”), and any rules, regulations,
programs, and interpretations promulgated thereunder, including the TARP
Standards for Compensation and Corporate Governance; Interim Final Rule (the
“Rule”).  The maximum number of Restricted Stock Units granted under this Award
Agreement shall be no more than the Maximum Value divided by the Fair Market
Value of the Stock on the trading day prior to the Grant Date.  The Committee
shall reduce any Awards that exceed 1/3 of the Participant’s Annual Compensation
as determined for that fiscal year.

 

--------------------------------------------------------------------------------


 

2.                                      Grant of Restricted Stock Unit Award. 
The Company hereby grants to the Participant the equivalent of
$                           worth of Restricted Stock Units, which divided by
the Fair Market Value of the Stock on the trading day prior to the Grant Date of
$             represents                             Restricted Stock Units (the
“Award”).  This grant must be made in accordance with the Plan and the terms and
conditions set forth herein, and the value of the Award may not exceed the
Maximum Value.

 

All or any portion of the Award may be cancelled or amended without notice to or
approval by the Participant by action of the Committee in its sole discretion.

 

3.                                      Vesting.  The Restricted Stock Units
will vest at the earliest to occur of the following dates:

 

a.                                       100% following two years of continued
performance of substantial services from Grant Date; or

 

b.                                      100% as of the date of the Participant’s
death; or

 

c.                                       100% as of the date on which
Participant is Disabled; or

 

d.                                      100% as of the date of a Change in
Control.

 

In accordance with the Act and the Rule, the Participant is required to, and
shall automatically be deemed to, forfeit all Restricted Stock Units granted
hereunder if the Participant fails to perform substantial services for the
Company for at least two years from the Grant Date, other than due to death,
Disability, or a Change in Control.

 

4.                                      Distribution Limitations.  Each
Restricted Stock Unit will be paid in cash.  Restricted Stock Units will be
distributed on the later of vesting of the Award or the repayment of financial
assistance under the Troubled Asset Relief Program (“TARP”) as provided below
(the “Settlement Date”).  The amount to be paid will be equal to the number of
vested Restricted Stock Units multiplied by the Fair Market Value of one share
of Stock on the Settlement Date.

 

If all financial assistance under TARP is paid by the date of vesting, the
payments will be made in cash no later than 2 ½ months following the Settlement
Date in order to comply with the short-term deferral exception to Section 409A
of the Code provided for in Treasury Regulation Section 1.409A-1(b)(4). 
However, should all financial assistance under TARP not be repaid by the date of
vesting, then pursuant to the Preamble to the Rule, the Restricted Stock Unit
will be paid promptly upon the repayment of all financial assistance received
under TARP, but in no event later than 30 days after the TARP period ends, as
provided for under the Rule.

 

In accordance with the Act and the Rule, notwithstanding any vesting described
above or any other term of the Plan or this Award Agreement, no Restricted Stock
Units granted under this award shall be payable earlier than the following
schedule (except as necessary to reflect a merger or acquisition of the TARP
recipient):

 

--------------------------------------------------------------------------------


 

a.                                       25% of the Restricted Stock Units at
the time the Company repays 25% of the aggregate financial assistance received
by the Company under TARP;

 

b.                                      An additional 25% of the Restricted
Stock Units at the time the Company repays 50% of the aggregate financial
assistance received by the Company under TARP;

 

c.                                       An additional 25% of the Restricted
Stock Units at the time the Company repays 75% of the aggregate financial
assistance received by the Company under TARP; and

 

d.                                      An additional 25% of the Restricted
Stock Units at the time the Company repays 100% of the aggregate financial
assistance received by the Company under TARP.

 

5.                                      Annual Compensation.  Annual
Compensation means the definition in the Rule, which provides that the dollar
value for total compensation for the applicable fiscal year as determined
pursuant to Item 402(a) of Regulation S–K under the Federal securities laws (17
CFR 229.402(a)). Accordingly, for this purpose the amounts required to be
disclosed pursuant to paragraph (c)(2)(viii) of Item 402(a) of Regulation S–K
(actuarial increases in pension plans and above market earnings on deferred
compensation) are not required to be included in Annual Compensation.  For
purposes of this paragraph, in determining an employee’s Annual Compensation,
all equity-based compensation granted in fiscal years ending after June 15, 2009
will only be included in the calculation in the year in which it is granted at
its total fair market value on the grant date, and all equity-based compensation
granted in fiscal years ending prior to June 15, 2009 will not be included in
the calculation of Annual Compensation for any subsequent fiscal year. For
purposes of this paragraph, in determining the value of the grant of long-term
restricted stock, as defined in the Rule, the long-term restricted stock granted
in accordance with this paragraph will only be included in the calculation in
the year in which the restricted stock is granted at its total fair market value
on the grant date.

 

6.                                      Voting Rights and Dividend Equivalents. 
No Restricted Stock Unit will include any rights to receive dividends, dividend
equivalents, or voting rights.

 

7.                                      Restrictions.  No Restricted Stock Unit,
nor any interest or right therein, may be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered. If Participant is
deceased at the time Restricted Stock Units are distributed, the Company will
make such payment pursuant to a beneficiary designation, attached as Exhibit A. 
In the absence of any such designation, payment will be made to the executor or
administrator of Participant’s estate or to Participant’s other legal
representative as determined in good faith by the Company.

 

Notwithstanding anything in the Award Agreement, the Company will not be
required to comply with any term or condition of the Award Agreement if and to
the

 

--------------------------------------------------------------------------------


 

extent prohibited by law, including but not limited to the Act, Rule, federal
banking and securities regulations, or as otherwise directed by one or more
regulatory agencies having jurisdiction over the Company or any of its
Subsidiaries.

 

8.                                      Section 409A of the Code.  It is the
intention of the parties that the Plan, this Award Agreement, and the awards and
distributions made pursuant to the Award Agreement will not be subject to
Section 409A of the Code.  Distribution payments under this plan are intended to
comply with the short-term deferral exception to Section 409A of the Code
provided for in Treasury Regulation Section 1.409A-1(b)(4).  To the extent, if
any, that Section 409A of the Code is applicable to the Award Agreement, the
Award Agreement will be administered by the Company in a manner consistent with
this intent to comply with Section 409A of the Code.

 

Awards are structured as to meet U.S. Department of Treasury guidance provided
in the Preamble to the Rule, which provides that no violation of 409A will
occur, and a payment that otherwise would have been a short-term deferral under
Internal Revenue Code Section 409A regulations will not be treated as a payment
of deferred compensation if the payment is made promptly following the first
date upon which the payment could be made without violating the terms of the
TARP recipient’s agreement with the U.S. Department of Treasury.

 

If any payments or benefits hereunder may be deemed to constitute nonconforming
deferred compensation subject to taxation under the provisions of Section 409A
of the Code, Participant agrees that the Company may, without the consent of
Participant, modify the Award Agreement and the awards made pursuant to this
Award Agreement to the extent and in the manner the Company deems necessary or
advisable or take such other action or actions, including an amendment or action
with retroactive effect, that the Company deems appropriate in order either to
preclude any such payments or benefits from being deemed “deferred compensation”
within the meaning of Section 409A of the Code or to provide such payments or
benefits in a manner that complies with the provisions of Section 409A of the
Code such that the Participant will not be subject to interest and excise taxes
thereunder.

 

9.                                      Incorporation of Plan Terms.  This Award
and Award Agreement are subject to the provisions of the Plan. If the Plan and
this Award Agreement are inconsistent, the provisions of the Award will control,
except to the extent the inconsistent provision in the Award Agreement would
broaden the Award in a manner beyond the scope of the Plan.  Such terms and
conditions of the Plan are incorporated into and made part of this Award
Agreement by reference.  Interpretations of the Plan and this Award Agreement by
the Committee are binding on the Participant and the Company.

 

10.                                Clawback.  Any bonus, commission, or other
compensation received, including but not limited to payments made to Participant
under the Plan and an Award, are subject to recovery, or “clawback” by the
Company if the payments were based on materially inaccurate financial statements
or any other materially inaccurate performance

 

--------------------------------------------------------------------------------


 

metric criteria in accordance with the Act and the Rule.  In addition,
Participant acknowledges that all Company executive compensation plans may be
amended as necessary to comply with the requirements and/or limitations under
the Act and the Rule, or any other federal requirements up to and including a
revocation of this Award.

 

11.                                Notices.  Any notices given in connection
with this Award Agreement shall, if issued to Participant, be delivered to
Participant’s current address on file with the Company, or if issued to the
Company, be delivered to the Company’s principal offices.

 

12.                                Execution of Receipts and Releases.  Any
payment of cash or any transfer of property to Participant or to Participant’s
Beneficiaries in accordance with the provisions hereof, shall, to the extent
hereof, be in full satisfaction of all claims of such persons hereunder.  The
Company may require Participant or Participant’s Beneficiaries as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement as of the day and year first above written.

 

 

 

INTERNATIONAL BANCSHARES

 

 

CORPORATION, a Texas corporation

ATTEST:

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Secretary

 

Name:

 

 

 

Title:

 

 

The undersigned Participant represents that he or she has read this Restricted
Stock Unit Award Agreement and the 2009 International Bancshares Corporation
Long-Term Restricted Stock Unit Plan and acknowledges that the Award he or she
receives is subject to the terms of both.

 

WITNESS:

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2009 INTERNATIONAL BANCSHARES CORPORATION

LONG-TERM RESTRICTED STOCK UNIT PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

BENEFICIARY DESIGNATION FORM

 

 

 

 

 

 

EMPLOYEE NAME

 

SOCIAL SECURITY NUMBER

 

 

 

 

 

MARRIED:

 

 

SINGLE:

 

PRESENT MAILING ADDRESS

 

 

 

 

 

 

 

DATE OF BIRTH:

 

CITY                      STATE                      ZIP CODE

 

 

 

 

 

As a participant in the 2009 International Bancshares Corporation Long-Term
Restricted Stock Unit Plan (the “Plan”), you have been provided with information
concerning the payment of certain compensation which you are or you may become
eligible to receive.  In the event of your death, the Plan will pay your
benefits to the beneficiary of your choice.  You may revoke or change this
Beneficiary Designation at any time.

 

I.                                        BENEFICIARY DESIGNATION.  I hereby
revoke each prior beneficiary designation executed by me, and hereby designate
the following beneficiary (beneficiaries) of any amounts payable under the Plan
by reason of my death:

 


BENEFICIARY DESIGNATION


 

Understanding the effect of my designation, I hereby designate the following
beneficiary(ies) to receive any death benefit that is payable under the Plan:

 

Primary Beneficiary

 

Name:

 

 

Relationship:

 

 

 

 

Mailing Address:

 

 

 

 

Percentage:

 

 

Social Security No.:

 

 

--------------------------------------------------------------------------------


 

Primary Beneficiary

 

Name:

 

 

Relationship:

 

 

 

 

Mailing Address:

 

 

 

 

Percentage:

 

 

Social Security No.:

 

 

In the event my named primary beneficiary(ies) fails to survive me or are
ineligible to receive the death benefit under the Plan, I designate the
following person(s) to be contingent beneficiary(ies), in the percentage
designated, to receive the amount to which I am entitled under the Plan upon my
death:

 

Contingent Beneficiary

 

 

 

 

 

Name:

 

 

Relationship:

 

 

 

 

Mailing Address:

 

 

 

 

Percentage:

 

 

Social Security No.:

 

 

 

 

Contingent Beneficiary

 

 

 

 

 

Name:

 

 

Relationship:

 

 

 

 

Mailing Address:

 

 

 

 

Percentage:

 

 

Social Security No.:

 

 

 

 

Contingent Beneficiary

 

 

 

 

 

Name:

 

 

Relationship:

 

 

 

 

Mailing Address:

 

 

 

 

Percentage:

 

 

Social Security No.:

 

 

If more than one beneficiary of the same class (Primary or Contingent) is
designated, but no percentage is specified for one or more such beneficiaries,
the beneficiaries will receive payments in equal shares.

 

--------------------------------------------------------------------------------


 

If selecting multiple Primary or Contingent Beneficiaries above, please indicate
below how such proceeds shall be paid in the event of the death or ineligibility
of one of the co-Beneficiaries prior to the death of the Participant:

 

o                                   All to the survivor(s) of the multiple
Beneficiaries in equal shares.

 

o                                   To the personal representative of the estate
of the deceased Participant.

 

o                                   To the descendant(s) per stirpes of the
deceased co-Beneficiary(ies); if no such descendant(s) are living on the death
of the Participant, then to the personal representative of the estate of the
deceased Participant.

 

If none of the named beneficiaries (both Primary and Contingent) are living at
the date of my death or are eligible to receive the death benefit under the
Plan, the amount to which I am entitled under the Plan will be distributed to my
spouse, if my spouse is then living or, if not, to my estate.

 

I understand that I may change my beneficiary designation at any time.

 


SIGNATURES FOR BENEFICIARY DESIGNATION

 

 

 

 

Signature of Participant

 

Print or Type Name

 

 

 

 

 

 

Social Security Number

 

Date

of Participant

 

 

 

 

 

Spousal consent (required if naming a primary beneficiary other than, or in
addition to, your spouse):

 

 

 

Signature of Spouse

 

Print or Type Name

 

 

 

 

 

 

Social Security Number

 

Date

of Spouse

 

 

 

 

 

Please return to:

 

 

 

 

 

Participants do not write below this line.

 

 

 

 

 

This distribution request has been reviewed and approved.

 

 

 

 

 

Administrator Approval

 

Date Received

 

--------------------------------------------------------------------------------